                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF INDIANA
                                      SOUTH BEND DIVISION

    MARKEL D. PALMER-TATE,

                             Plaintiff,

            v.                                                  CAUSE NO. 3:19-CV-708-DRL-MGG

    UNITED STATES FEDERAL
    MARSHALL'S et al.,

                             Defendants.

                                           OPINION AND ORDER

           Markel D. Palmer-Tate, a prisoner without a lawyer, filed a complaint (ECF 1) against the

“United States Federal Marshall’s” and “Indiana State Fort Wayne Police Department” alleging that

both his phone and home were subject to unlawful searches on April 11, 2016. “A document filed pro

se is to be liberally construed, and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must

review the complaint and dismiss it if the action is frivolous or malicious, fails to state a claim, or seeks

monetary relief against a defendant who is immune from such relief.

           Mr. Palmer-Tate alleges that, on April 11, 2016, he was detained for questioning by the

“Indiana State Fort Wayne Police Department.”1 An unidentified officer ordered Mr. Palmer-Tate to

unlock his cellphone and then questioned him about information on the phone, even though the

officer lacked a warrant. Other unidentified officers went to Mr. Palmer-Tate’s landlord, told him that

Mr. Palmer-Tate was being investigated for a crime, and reported to the landlord that they believed

that individuals not on the lease (Mr. Palmer-Tate’s girlfriend and children) were staying in the



1   It is unclear if Mr. Palmer-Tate is suing the Indiana State Police or the Fort Wayne Police Department.
residence. The landlord and an unidentified officer then went to the residence and represented to the

mother of Mr. Palmer-Tate’s children that Mr. Palmer-Tate had consented to a search of the home.

Mr. Palmer-Tate was released following questioning, although officers retained custody of some of

his personal property. He was later evicted from his residence without notice. Mr. Palmer-Tate’s

complaint indicates that a criminal charge related to the allegations in his complaint pends against him.

That charge has recently been resolved, however. See United States v. Palmer-Tate, No. 1:16-CR-78-DRL-

SLC (sentenced to 188 months of incarceration on November 8, 2019). Mr. Palmer-Tate seeks

monetary damages and the dismissal of his criminal charge.

        To the extent that Mr. Palmer-Tate is suing the Indiana State Police, any claim for damages is

barred by the Constitution’s Eleventh Amendment. The Eleventh Amendment precludes monetary

claims against a State and its agencies. Kashani v. Purdue University, 813 F.2d. 843, 845 (7th Cir. 1987).

To the extent that Mr. Palmer-Tate is suing the Fort Wayne Police Department, he cannot proceed

because a municipal police department is not a suable entity under Indiana law. Sow v. Fortville Police

Department, 636 F.3d 293, 300 (7th Cir. 2011).2 Thus, Mr. Palmer-Tate cannot proceed against either

the Indiana State Police or the Fort Wayne Police Department.

        While Mr. Palmer-Tate has named the United States Federal Marshals as a defendant, his

complaint does not mention the agency anywhere other than in the caption. Furthermore, Mr. Palmer-

Tate has not sued any individual that is allegedly responsible for violating his rights. “In Bivens [v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 394 (1971)] the Supreme Court

recognized an implied cause of action for damages against federal officers to redress a constitutional

violation.” Engel v. Buchan, 710 F.3d 698, 703 (7th Cir. 2013). But, “a defendant cannot be liable under

Bivens on the basis of respondeat superior or supervisory liability, rather, there must be individual


2Furthermore, even if Mr. Palmer-Tate had sued the City of Fort Wayne, he could only prevail if his injury was
the result of an official policy or custom established by the City of Fort Wayne. See Monell v. Department of Social
Services, 436 U.S. 658, 694 (1978).


                                                         2
participation and involvement by the defendant. . . . [E]ach Government official, his or her title

notwithstanding, is only liable for his or her own misconduct.” Arnett v. Webster, 658 F.3d 742, 757

(7th Cir. 2011) (internal citations omitted). Accordingly, he cannot proceed against the United States

Federal Marshals based on this complaint.

        To the extent that Mr. Palmer-Tate is trying to obtain an order declaring that his rights were

violated in his federal criminal case such that he is being wrongfully incarcerated, this type of relief

cannot be obtained in a civil rights action; instead such relief can only be pursued in the criminal case

or in a habeas corpus proceeding under 28 U.S.C. § 2255. See Preiser v. Rodriguez, 411 U.S. 475, 488

(1973) (habeas corpus is the exclusive civil remedy for a state prisoner seeking to challenge the fact or

duration of his custody, and such relief cannot be pursued under 42 U.S.C. § 1983); Glaus v. Anderson,

408 F.3d 382, 386 (7th Cir. 2005) (holding that rationale of Preiser “applies just as soundly to federal

prisoners filing a claim based on Bivens”).

         Lastly, to the extent that a finding in Mr. Palmer-Tate’s favor in this case would undermine

his federal criminal conviction, his claim can only be brought if his federal conviction is set aside. See

Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (holding that “in order to recover damages for allegedly

unconstitutional conviction or imprisonment, or for other harm caused by actions whose unlawfulness

would render a conviction or sentence invalid, a § 1983 plaintiff must prove that the conviction or

sentence has been reversed on direct appeal, expunged by executive order, declared invalid by a state

tribunal authorized to make such a determination, or called into question by a federal court’s issuance

of a writ of habeas corpus.”).

        Though this complaint does not state a claim and it seems unlikely that Mr. Palmer-Tate will

be able to state a claim, it is not possible to say definitively that he could not do so. Therefore, he will

be permitted time to file an amended complaint if he believes that he can add additional facts that

would state a claim. See Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013).



                                                     3
       For the reasons set forth above, the court:

       (1) DIRECTS the clerk to place this cause number on a blank Prisoner Complaint form and

send it to Markel D. Palmer-Tate;

       (2) GRANTS Markel D. Palmer-Tate to and including December 12, 2019 to file an amended

complaint; and

       (3) CAUTIONS him that if he does not respond by the deadline, this case will be dismissed

pursuant to 28 U.S.C. § 1915A because the current complaint does not state a claim for which relief

can be granted.

       SO ORDERED.

       November 14, 2019                             s/ Damon R. Leichty
                                                     Judge, United States District Court




                                                 4
